Citation Nr: 0918007	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-23 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2007.  A transcript of the 
hearing is of record.

The case was remanded by the Board for additional development 
in December 2007.  


FINDING OF FACT

The Veteran has hearing loss and tinnitus that are as likely 
as not related to noise exposure during his period of active 
military service.


CONCLUSION OF LAW

The Veteran has hearing loss and tinnitus that are the result 
of disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's April 1966 entrance examination showed normal 
hearing acuity, while the April 1969 separation examination 
showed no audiometric findings.  The Veteran's service 
treatment records (STRs) included two undated and 
uninterpreted audiograms.  One of the audiograms shows that 
the Veteran was an E-5 and appeared to show a decrease in 
hearing acuity when compared with the other uninterpreted and 
undated audiogram, which was presumably what the April 1966 
audiometric findings were based upon.  The Board notes that 
the Veteran's DD-214 shows that he was an E-5 at the time of 
his discharge.  

When the Board remanded this case in December 2007, a medical 
opinion was sought on the question of whether currently shown 
loss of hearing acuity and tinnitus could be attributed to 
the noise exposure the Veteran experienced during military 
service.  (The Veteran has current audiometric readings that 
reflect impaired hearing for VA purposes.  38 C.F.R. 
§ 3.385.)  The report prepared by a VA audiologist in 
December 2008 is typical of reports by VA audiologists this 
Board member has seen over the last 6 months, which concludes 
that the requested opinion cannot be provided without resort 
to speculation.  Here, however, the audiologist provided a 
kernel of information that allows the Board to find some 
value in the report.  The audiologist indicated that the 
Veteran had recalled having some hearing loss upon discharge 
from the military.  It was noted by the audiologist that 
there was "no way to separate the hearing damage that was 
caused by civilian noise exposure vs. the damage that may 
have been caused by military noise exposure."  Although the 
examiner also opined that something other than military noise 
exposure caused most, if not all, of the Veteran's current 
hearing loss, it appears that military noise may very well 
have affected the Veteran's hearing acuity.  Consequently, 
with resolution of reasonable doubt in the Veteran's favor, 
the Board finds that an award of service connection for 
hearing loss is warranted.

As for the tinnitus claim, the Board notes that the December 
2008 examiner affirmatively stated that tinnitus was as 
likely as not a symptom associated with the Veteran's hearing 
loss.  Because service connection is warranted for hearing 
loss, the associated symptom of tinnitus should also be 
service connected.  


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


